DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  claim 1 line 2 and claim 18, line 3, “if annihilation” should be corrected to “of annihilation”.   Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-9 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 18 recite(s) steps of determining motion correction of the volumetric images using tracking data is directed to a judicial exception.  The claims do not recite any steps for acquiring images such as from any specific imaging modalities and specific processor or computing steps or specific image processing algorithm to perform the image processing steps related to determining the motion correction of the 4-dimensional images and generating corrected image data from the motion correction steps and therefore the image data may be acquired from storage and corrected or processed through a mental process or calculation that can be performed in the head or using paper and pencil. This judicial exception is not integrated into a practical application because the additional steps of generating reconstructed image from the corrected image data amounts to mere data gathering and are considered well-understood, routine and conventional acts in the art. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. (9730664) in view of Edwards et al. (20090281566).   
With respect to claims 1, 5, 10 and 18, Bal et al. teach of a multi-modality imaging system 100, method, and a non-transitory computer readable medium with stored instructions with a first imaging modality 112 (col. 3 lines 45-55) configured to generate a first set of imaging data during a first imaging period (col. 4 lines 5-9).  Bal et al. teach of storing the scan data from the first and second imaging modalities at one or more computer databases and processed by one or more computer processors 150 
With respect to claims 1, 2, 9-11, 18, and 19, Bal et al. teach of generating a plurality of volumetric images from the imaging data for the imaging period where the image includes a target tissue or where the MRI sequence is used to generate gated MR images (col. 5 lines 45-48) and furthermore teaches of obtaining PET images (col. 6 lines 16-18).  Bal et al. however do not explicitly teach of generating 4D volumetric images and generating a dynamic image.  In a similar field of endeavor Edwards et al. teach of a system and method for the use of a dynamic imaging modality in 4-dimensional imaging [0031] to identify the location of target tissue within the dynamic image and [0032] and identifying a position of the target tissue of a target anatomy such as the heart, lungs, kidneys, liver, and/or blood vessel within the 4-dimensional volumetric images based on the location of the target organ within the dynamic image [0033, 0042, 0043].  With respect to claims 3 and 12, Edwards et al. teach of identifying the location of the target tissue within the dynamic image using target tracking of the target tissue or where the registration process tracks temporal movement of the dynamic body part .  
7.	Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. in Edwards et al. and further in view of Koehler et al. (20160217596).  Bal et al. teach generating a sinogram (col. 6 lines 41-45) but do not explicitly teach of determining the axial plane shift value and shifting the data by the shift value.  In a similar field of endeavor Koehler et al. teach of method and system for reconstructing image where the computer is configured to determine axial plane shift value, shifting the image data by the shift value, and generating a sinogram from the shifted subset [0030, 0041, 0050, 0054, 0077].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Koehler et al. to modify Bal et al. to further improve image quality and therefore improved image contrast [Koehler, [0002, 0003]].  
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793